Citation Nr: 0901096	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
type II diabetes mellitus.

3.  Entitlement to service connection for chronic headaches, 
to include as secondary to the service-connected disability 
of type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The issue of entitlement to service connection for post 
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not incurred in or aggravated by active 
duty service or by a service-connected disability.

2.  Chronic headaches were not incurred in or aggravated by 
active duty service or by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
hypertension, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

2.  The criteria to establish service connection for chronic 
headaches, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
VA must also provide notice how disability ratings and 
effective dates for the award of benefits will be assigned if 
service connection is granted or a higher evaluation is 
awarded. Although the RO did not advise the veteran of such 
information, this decision confirms the RO's denial of 
benefits and the veteran is therefore not prejudiced in 
regards to lack of Dingess notice. Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, Decision Review Officer (DRO) hearing testimony, and 
lay statements are associated with the claims file. 
Additionally, the veteran was afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

With regard to the duty to assist by providing appropriate 
medical examinations, the veteran has expressed disapproval 
with the September 2002 VA medical examination given 
regarding headaches and hypertension (See November 2008 
statement in support of claim from Disabled Veterans of 
America). These complaints are made in conjunction with what 
appears to be a basic disagreement with the diagnoses given. 

However, the veteran is not shown to have medical expertise 
to render an opinion as to the inadequacy of the examination, 
or any other issue that requires competent medical evidence. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Cox v. Brown, 5 Vet. app. 93, 95 (1993); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

New VA examinations are not warranted and under the 
circumstances, the request for additional examinations or 
opinions would constitute no more than a fishing expedition 
to determine if there might be some unspecified information 
which could possibly support the claims. See also Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been 
obtained and the case is ready for appellate review.



The Merits of the Claims

The veteran seeks service connection for hypertension and 
chronic headaches, to include as secondary to his service-
connected type II diabetes mellitus. Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The veteran's service entrance examination indicated the 
veteran reported he experienced occasional headaches. The 
separation examination was negative for any complaints, 
treatment, or diagnosis of a headache disorder or 
hypertension. 

A December 1998 medical treatment record from Dr. RIW 
indicated a long history of headaches, and a diagnosis of 
chronic tension/vascular headaches and hypertension. 

In September 2002, the veteran underwent a VA examination 
during which he noted he was currently undergoing treatment 
for hypertension and diabetes. He reported experiencing dull 
achy headaches daily, located predominantly in the occipital 
area radiating to the front of his head. The examiner 
reported the veteran's neurological examination was non-focal 
with no evidence of diabetic neuropathy. The examiner stated 
the veteran's headaches and hypertension were unrelated to 
his diabetes. 

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of a 
chronic headache disorder and hypertension, nor is there any 
competent medical evidence indicating a diagnosis of a 
headache disorder or hypertension within one year of the 
veteran's separation from active duty. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the veteran's claim of a chronic headache disability and 
hypertension to any event or incident during active military 
duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  a chronic headache disorder and 
hypertension associated with the record is dated in an April 
2002 claim for service connection, approximately 30 years 
after the veteran's separation from service. Medical evidence 
submitted by the veteran to support his claim indicated 
complaints of headaches and a report of hypertension in 1998, 
approximately 27 years after service. This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a chronic headache 
disorder and hypertension within the first post-service year. 
Accordingly, the statutory presumption contained in 38 C.F.R. 
§§ 3.307 and 3.309 is not for application. 

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed chronic headache disorder and hypertension and 
the service-connected type II diabetes mellitus.  

As noted above, the September 2002 VA examiner concluded 
there is no relationship between the veteran's chronic 
headache disorder and hypertension and his diabetes mellitus. 

There is no other medical evidence associated with the file 
that indicates the veteran's hypertension and chronic 
headache disorder was aggravated or caused by the veteran's 
service-connected type II diabetes mellitus.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a chronic headache disorder and 
hypertension, to include as secondary to service-connected 
type II diabetes mellitus, and the benefit-of-the-doubt rule 
is not for application. 38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to the service-connected disability of type II diabetes 
mellitus, is denied.

Service connection for chronic headaches, to include as 
secondary to the service-connected disability of type II 
diabetes mellitus, is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. A remand is 
necessary in order for the RO to attempt to verify the 
veteran's stressor(s). 

Initially, the Board received a letter dated December 4, 2008 
from the veteran's representative, indicating that the 
veteran had contacted the National Personnel Records Center 
(NPRC) and unsuccessfully attempted to obtain copies of his 
"physiological" treatment records while in service. The 
veteran contends these records are pertinent to the outcome 
of his PTSD claim and requests that the records be secured 
before a decision is made on his claim.

The RO previously contacted NPRC and requested the veteran's 
records. In a September 2002 response, the NPRC indicated the 
records had been mailed and associated with the claims file 
are the veteran's 1968 entrance and 1971 separation 
examination, along with personnel records, and records from 
the veteran's reserve duty. 

As noted below, the veteran has a confirmed diagnosis of 
PTSD. The purpose of this Remand is to assist the veteran in 
the verification of a stressor.

Furthermore, while this case is in remand status, the RO 
shall provide the veteran with proper notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as  to how VA assigns a 
disability rating and an effective date for the award of 
benefits if service connection is awarded. 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

The veteran has a current diagnosis of PTSD (See April 2005 
VA treatment record), the remaining question is whether there 
is an in-service stressor; if there is evidence of combat 
service or corroborating evidence that his claimed stressors 
occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993). 

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142  
(1997). 

The veteran has asserted that he has PTSD which is due to his 
experiences during service. The veteran's DD214 indicated his 
military occupational specialty was that of a supply 
specialist. 

While the Board presently expresses no opinion as to whether 
the veteran served in combat (as that determination is within 
the province of the RO/AMC as the claim remains pending 
adjudication upon remand), the veteran may submit, and the 
RO/AMC should develop any appropriate evidence as to whether 
there is  credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection. 

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The veteran claims as one of his in-service stressors that in 
August or September 1969, while stationed in Vietnam with the 
315th Infantry, 2 five-ton trucks collided while en route to 
pick up supplies. The veteran reported that one of the trucks 
contained approximately 20 to 25 women (See DRO hearing 
testimony of October 2005, pages 1-2). In his April 2003 and 
October 2005 statements in support of his claim, the veteran 
reported that he had to pick up the dead bodies. 

Although the veteran has stated that he was with the 315th 
Infantry, his service personnel records also indicate service 
as follows: 

December 20, 1968 to April 24, 1969 	-  228th Signal 
Company; 
April 25, 1969 to July 20, 1970		-  Company B, 459th 
Signal Battalion; 
July 21, 1970 to July 27, 1970        	-  Headquarters 
Company, 459th Signal 	
						    Battalion

The Board notes the veteran has also reported additional 
stressors, to include the death of a driver when his truck 
went off the side of a mountain; an officer threatened to 
kill him; and that he experienced mortar attacks. (See April 
2003 and October 2005 statements in support of claim). To the 
extent that the veteran has provided an account of these 
stressors, they are not verifiable due to a lack of 
sufficient detail, to include names, dates, unit assignment, 
and location.

Attempts must be made to verify the veteran's claimed 
stressor(s). As such, this matter must be remanded for 
further development.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish the 
assignment of a disability rating and 
an effective date in the event that a 
claim for service connection is 
granted, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	The RO/AMC should contact the veteran 
and invite him to submit any additional 
evidence which may be in his possession 
which would assist in verifying the 
reported in-service stressor(s) which 
he claims are responsible for his PTSD, 
to include the dates, locations, units 
involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment. 

3.	The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, must prepare of a summary 
of any reported stressors using both 
the information provided in reply to 
the above request and the facts found 
in the earlier stressor statements 
found in the claims file. 

The RO/AMC should forward the summary 
to the U.S. Army Joint Service 
Records Research Center (JSRRC), 
and/or other appropriate agency. A 
search of unit and organizational 
histories, including after action 
reports, should be consulted in an 
effort to verify the August or 
September 1969 truck crash which the 
veteran claims killed 20 to 25 women 
headed to base. A specific search 
should be conducted for the months of 
August and September 1969. 

The veteran must be informed of the 
results of the searches and all 
responses must be associated with the 
claims file.

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. The veteran 
may be afforded any appropriate VA 
medical examinations. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The veteran is presently advised that it is his 
responsibility to cooperate fully in the development of this 
claim. While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the law, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

	(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


